DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-22 in application number 16/274,756.  Claims 1-5, 8-9, 11-18, and 21 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.

Response to Applicant Remarks
	The written description rejection under 35 U.S.C. 112(a) of independent claims 1 and 17 with respect to the phrase a plurality of account holder systems that cannot maintain the distributed ledger, is hereby withdrawn as the phrase has been removed by amendments to the claims.
	The indefiniteness rejection under 35 U.S.C. 112(b) of independent claims 1 and 17 with respect to the limitation a plurality of notary systems configured to exclusively host and maintain a distributed ledger and a plurality of account holder systems that cannot maintain the distributed ledger, is hereby withdrawn because the phrase a plurality of account holder systems that cannot maintain the distributed ledger has been removed upon amendment.
	Applicant includes an Affidavit Traversing Rejections or Objections under 37 C.F.R. 1.132 in the form of a “Declaration by Lemuel Lasher.”  The purpose of this affidavit is unclear as the declaration traverses the 112(a) rejection of the Final Action (05/18/2021) with respect to the phrase a plurality of account holder systems that cannot maintain the distributed ledger, even though Applicant has amended the claims to remove that phrase.  Furthermore, the declaration considers the phrase in view of the recitation to the verified network embodiment of paragraph 0073 of the Specification, which now appears in amended claims 1 and 17, but was not recited in the independent claims of the Final Action.  Examiner cannot consider a traversal of a rejection that is moot based on claim language that has been removed, i.e., consider a hypothetical rejection.  However, the nexus between the pending claims and the previous set is the recitation to wherein the first system, the second system, and the plurality of witness systems can neither host nor maintain the distributed ledger.  No 112(a) rejection has been made because of the recitation to the verified network.
	Regarding the rejection of claims 1-5, 8-19, 21, and 22 under 35 U.S.C. 103 in the Final Action, only claims 1-5, 8, 9, 11-18, and 21 are now pending.
	The primary reference of the Final Action, BROWN, is no longer cited in view of the amendments to the preamble that require the first system, second system, and plurality of witness systems can neither host nor maintain the distributed ledger.  However, as addressed following the 35 U.S.C. 103 rejection of independent claims 1 and 17, several elements contained within the descriptive language of the preamble have no patentable weight; in particular as it relates to first system.  Separate analyses are presented for the method claim 1 and apparatus claim 17.  For the purpose of compact prosecution only, all elements of the preamble are given patentable weight as applying to, and narrowing, the subsequent limitations.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 8, 9, 11-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 20180097779 A1 (hereinafter “KARAME”) in view of  U.S. Pre-Grant Publication US 20180109541 A1 (hereinafter “GLEICHAUF I”), and further in view of U.S. Pre-Grant Publication US 20170116608 A1 (hereinafter “FORZLEY”).
	Throughout this section, bold-type is used to emphasize disclosure, or lack thereof, as indicated.  Claim limitations are enumerated as follows: the first limitation of claim 1 is denoted 

	Regarding claims 1 and 17, KARAME discloses:
Cl. 1		 A computer-implemented method of authorizing a transaction in a decentralized blockchain network, 	wherein the blockchain network comprises 
 (a)		a plurality of notary systems configured to exclusively host and maintain a distributed ledger on a verified network, a first system, a second system, and a plurality of witness systems,
(b)		 wherein the first system is a sending system for a transaction, wherein the second system is a receiving system for the transaction,
(c)		and wherein the first system, the second system, and the plurality of witness systems can neither host nor maintain the distributed ledger,
[0013] A flexible smart contract framework according to an embodiment of the invention therefore addresses light client privacy, while mitigating free-riding by the light client devices. Blockchains, which are distributed databases with continuously growing records, support smart contracts. . . . In the context of an embodiment of the invention, full nodes are defined to be blockchain clients, which maintain a full copy of this blockchain. Full nodes comprise at least one server or computing device that preferably stores or has access to the blockchain. Light clients, on the other hand, are software applications which run on constrained devices (e.g., smartphones). The light clients can neither download nor process most of the blockchain. Such light clients rely on full nodes, which pre-process the blockchain for them, and only forward a subset of the data to them.
(d)		wherein the first system is configured to send transaction data associated with the transaction to the second system,
		wherein the transaction data consists of a transaction amount and a public encryption key that corresponds to a private encryption key that is exclusively maintained by the first system,
[0021] A fair exchange protocol according to an embodiment of the invention is depicted in FIG. 2. A full node FN first sends its address (a_FN) to the light client LC, together with a counter (initially set to 1) and some data relating to a transaction which meets the terms of the smart contract SC. Then, the light client LC computes a hash h.sub.1 of the previous hash, which in this case can be an empty string, concatenated with the data. The light client LC signs the blockchain address of the full node FN, the counter, and the hash value h.sub.1 with its private key (priv LC). This is referred to herein as a signed acknowledgement. In the first message or with the first signed acknowledgment, the light client LC also specifies its public key (pub_LC).
(f)		and wherein the second system is configured to generate a notary request comprising the transaction data, 
KARAME at 0017 (disclosing the second system light client as “invoking” a smart contract to request an eligible full node to “execute the smart contract.”).
		the method comprising:
1.01		accepting, by a notary system of the plurality of notary systems, the notary request from the second system of the plurality of account holder systems;
Assignment:[0017] Preferably, all full nodes FN execute a smart contract SC when it is invoked by the light client LC to see if they are eligible. Based on the terms of the smart contract, even eligible full nodes FN can preferably decline to execute the smart contract. Where a full node is eligible and wants to participate, that full nodes FN iteratively send messages with filtered blockchain data to the light client LC. The light client LC provides the full node FN with a signed acknowledgement. A signed acknowledgement can be essentially a signature which verifies that the light client LC has confirmed that the transaction belongs to it.
[0019] Assignment is preferably performed in a deterministic, transparent way, based on the pseudorandom ids. The smart contract SC has to make sure that each client is assigned to a sufficient amount of full nodes FN for 
KARAME at 0017, 0019 (disclosing the second system light client as “invoking” a smart contract to request an eligible full node to “execute the smart contract.”).
1.02		 transmitting, by the notary system, the transaction data to the plurality of witness systems;
[0017] . . .  Where a full node is eligible and wants to participate, that full nodes FN iteratively send messages with filtered blockchain data to the light client LC. The light client LC provides the full node FN with a signed acknowledgement.
[0021] A fair exchange protocol according to an embodiment of the invention is depicted in FIG. 2. A full node FN first sends its address (a_FN) to the light client LC, together with a counter (initially set to 1) and some data relating to a transaction which meets the terms of the smart contract SC.
KARAME at 0017, 0021 (disclosing the node as sending messages with the transaction data, “filtered blockchain data,” to the light client) (Note: In this embodiment KARAME does not utilize an intermediary witness system between the full node notary system and the light client first or second systems).
1.03		 determining, by the notary system, a required number of affirmative responses from a responding witness system of the plurality of witness systems based, at least in part, on the transaction amount;
[0017] . . . A signed acknowledgement can be essentially a signature which verifies that the light client LC has confirmed that the transaction belongs to it. The signed acknowledgements also can be used define and indicate the amount of the blockchain's currency that the client is willing to pay to the full node FN for the transaction forwarding service. Full nodes FN present such acknowledgments as a receipt to the smart contract SC to claim its reward for providing their computational processing, and the defined amount of currency is subtracted from the clients' balances, and added to the full nodes' balances.
the full nodes FN announce matching transactions by their transaction hash (txid). Light clients C can query for the full transaction (getTx). Each received message is acknowledged by light clients LC (ACK), as discussed above. If a light client LC does not respond with an acknowledgement (ACK), or sends a (FIN) message indicating that light client LC would like to abort the process, the full node FN stops serving this light client LC.
KARAME at 0017, 0033 (disclosing a required number of affirmative responses as the “signed acknowledgements” from the light client).
1.04		determining, by the notary system, that the required number of affirmative responses has been received, wherein each affirmative response comprises a confirmation from the responding witness system that the public key was approved by the first system;
[0020] Full nodes FN and light clients LC have key pairs consisting of a private and a public key. Blockchain addresses are hashes of those public keys.
[0021] A fair exchange protocol according to an embodiment of the invention is depicted in FIG. 2. A full node FN first sends its address (a_FN) to the light client LC, together with a counter (initially set to 1) and some data relating to a transaction which meets the terms of the smart contract SC. Then, the light client LC computes a hash h.sub.1 of the previous hash, which in this case can be an empty string, concatenated with the data. The light client LC signs the blockchain address of the full node FN, the counter, and the hash value h.sub.1 with its private key (priv LC). This is referred to herein as a signed acknowledgement. In the first message or with the first signed acknowledgment, the light client LC also specifies its public key (pub_LC).
[0022] The full node FN checks that the public key (pub_LC) corresponds to the client's blockchain address, and that the signature (sig.sub.priv.sub._.sub.LC(a_FN, 1, h.sub.1) is valid. The full node FN further verifies that the hash value h.sub.1 in the signed acknowledgement is the hash of the data sent, and that the value of the counter is correct. Only then will the full node FN send the next piece of data with a subsequent counter value.
Claim Interpretation: The present limitation reads on the first system as having approved the public key.  The only antecedent basis for the term the public key is that provided for in the preamble at (e) wherein the transaction data consists of a transaction amount and a public encryption key that corresponds to a private encryption key that is exclusively maintained by the first system.  Thus, the limitation invokes the public key as an element of the transaction data.  This description of the preamble is imported as limiting to the claim language.  However, as discussed at the end of the rejection of the present claims, the entire descriptive section of the preamble is not afforded patentable weight.  Prior art is applied notwithstanding these issues in accordance with compact prosecution. 
KARAME at 0020-21 (disclosing the full node notary system as receiving the required number of affirmative responses as receiving the “signed acknowledgments,” where “In the first message or with the first signed acknowledgment, the light client LC also specifies its public key.”).
1.05		 in response to determining that the required number of responses has been received, generating, by the notary system, at least one block based, at least in part, on the transaction data;
1.06		 and publishing, by the notary system, the at least one block to the distributed ledger.
According to an embodiment, a method of providing a transaction forwarding service comprises: 1) The light client LC invokes a smart contract SC in the blockchain specifying the full nodes FN that will execute the smart contract SC, and the particulars of the filter, including type, that should be used when forwarding transactions. The light client LC also preferably specifies the reward for running the contract; 2) Full nodes FN execute the smart contract SC to check whether they are eligible to run the smart contract SC; 3) A full node FN forwards a new transaction that matches the filter, along with its block-inclusion proof, to the light client LC; 4) The light client LC verifies the forwarded transaction, and sends back a signed sequential acknowledgement as the receipt; and 5) The full 
KARAME at 0083-88 (disclosing that the full node notary system receives a reward for its completion of the transaction forwarding service for the first system light client, i.e. a reward from the completed transaction forwarding service smart contract).  KARAME discloses performing the transaction forwarding service such that the full node utilizes its full copy of the blockchain to process transactions for the light client nodes.  See KARAME at 0013 (“In the context of an embodiment of the invention, full nodes are defined to be blockchain clients, which maintain a full copy of this blockchain. . . .  The light clients can neither download nor process most of the blockchain. Such light clients rely on full nodes, which pre-process the blockchain for them, and only forward a subset of the data to them.”).
	However, KARAME does not explicitly disclose at (1.02) transmitting the data . . .  to the plurality of witness systems; at (1.03) determining . . . a required number of affirmative responses from a responding witness system of the plurality of witness systems based, at least in part, on the transaction amount; at (1.04) [. . .] from the responding witness system; at (1.05) in response to determining that the required number of responses has been received, generating, by the notary system, at least one block based, at least in part, on the transaction data; (1.06) and publishing, by the notary system, the at least one block to the distributed ledger.
	GLEICHAUF I discloses the verified network as recited in the preamble, and the steps involving the plurality of witness systems, as emphasized below:
(a)		a plurality of notary systems configured to exclusively host and maintain a distributed ledger on a verified network, a first system, a second system, and a plurality of witness systems,
This authentication may make these or like communications more secure (e.g., in the sense of genuinely attributable to a source, etc.) than standard IP (e.g., without a VPN or IPsec, etc.). Thus, such an “authentic authentication” may make participation of associated miners more secure. As such, network-connected mobile devices 104, 106, 108, etc. may comprise a computational pool of resources with trusted blockchain infrastructure for more effective and/or more efficient blockchain mining, such as, for example, via an increased hashing rate, as one possible example.
	. . .
1.01		accepting, by a notary system of the plurality of notary systems, the notary request from the second system of the plurality of account holder systems;
1.02		 transmitting, by the notary system, the transaction data to the plurality of witness systems;
[0018] . . . Thus, in some instances, a lightweight node may, for example, rely on one or more other nodes (e.g., other lightweight nodes, full nodes, server devices on a network, etc.), such as for transaction verifications, block validations, etc. One particular example of a lightweight node may include a simplified payment verification (SPV) node capable of downloading block headers, rather than full blocks, for example, for a blockchain.
[0041] Example process 300 may, for example, begin at operation 302 and may proceed to operation 304 at which an MSP may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes, such as part of a candidate block (e.g., block N), referenced at 306. In his context, “candidate” block refers to a block that comprises on-line transactions but does not yet contain a valid proof of work. These on-line transactions may be assembled or aggregated into candidate block 306 by an MSP, appropriate mining node, or any other suitable party, or any combination thereof using one or more appropriate techniques. As discussed herein, at times, verification of transactions may include, for example, one or more nodes verifying that a transfer of assets matches balances, identities for both parties on an individual transaction basis, or the like. Here, a transaction fee may, for 
GLEICHAUF I at 0041 (disclosing the MSP, analogous to the notary system, “may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes”).
1.03		 determining, by the notary system, a required number of affirmative responses from a responding witness system of the plurality of witness systems based, at least in part, on the transaction amount;
[0044] Having “won the lottery” (e.g., solved a blockchain puzzle, etc.) and once a consensus, network-wide or otherwise, with respect to adding a verified block to blockchain 312 has been reached, such as using one or more appropriate techniques (e.g., nodes agreeing that structure of block 306 is syntactically valid, coinbase generation transaction is correct, etc.), which may depend on a blockchain, process, MSP, mining node, etc., a reward and/or fee may be conferred upon a winning miner. In at least one implementation, a reward and/or fee may, for example, be divided between a winning miner and an MSP, such as in any suitable manner and/or proportion. For example, as referenced at 316, here, a reward and/or fee, such as structured as a transaction expressing a transfer of value, as one possible example, may be added to a candidate block (e.g., block M) of reward and/or fee-related transactions 318. At operation 320, candidate block of reward and/or fee-related transactions 318 may, for example, be broadcasted to a pool of miners, such as for purposes of verification via a consensus, network-wide or otherwise, to ensure that rewards and/or fees in candidate block 318 are correct, follow the agreed-upon sharing rules, have a proper wallet address, or the like.
[0047] Thus, at times, a blockchain may conceptually be considered as an accounting ledger of transactions, which may be internal to an MSP (e.g., blockchain 322), such as for tracking credits and/or debits earned by a mobile device customer, for example, or external to an MSP (e.g., blockchain 213), such as representing a service rendered to or by a particular entity (e.g., transaction processor 118, 120, etc. of FIG. 1), for example.
1.04		determining, by the notary system, that the required number of affirmative responses has been received, wherein each affirmative response comprises a confirmation from the responding witness system that the public key was approved by the first system;
begin at operation 402 with communicating electronically with a plurality of nodes on a network regarding a validation of a block of on-line transactions for a blockchain, at least some of the plurality of nodes comprising at least one of the following: a full node; a lightweight node; or any combination thereof. As was indicated, one or more of electronic communications may, for example, occur, at least in part, through use of trusted computational capabilities of the at least some of the plurality of nodes. As was indicated, at least some of a plurality of nodes may comprise, for example, mining nodes residing on mobile devices (e.g., via a mining application, etc.) that may be associated and/or registered with a suitable service provider, such as MSP 102 of FIG. 1, just to illustrate one possible implementation.
[0053] In some instances, transactions may, for example, be multicast to a select set of miners in a specific mining pool (e.g., based on capabilities, charging cycle, etc.), such as a virtualized overlay sub-network allocated from an MSP network. To select transactions for a block, any suitable priority metric (e.g., age, size, fees, reward, etc.) may, for example, be utilized, in whole or in part. At times, on-line transactions may be independently verified by applicable mining nodes, such as prior to being aggregated into a candidate block, for example, using one or more appropriate techniques (e.g., via a check transaction, check inputs, etc. function, etc.).
1.05		 in response to determining that the required number of responses has been received, generating, by the notary system, at least one block based, at least in part, on the transaction data;
1.06		 and publishing, by the notary system, the at least one block to the distributed ledger.
[0003] In some instances, transactions within a block may, for example, be validated by a particular network node, known as a mining node or “miner,” such as by finding a correct solution to a mathematical problem or puzzle via repeated cryptographic hashing operations. Having solved a puzzle, a miner may, for example, receive a reward and/or appropriate fee and may record its validated block of on-line transactions in a blockchain. At times, to be included in a blockchain, a validated block may also be verified or confirmed, such as by other miners on a network to ensure that the block complies with consensus rules (e.g., includes a correct solution to a puzzle, has a syntactically valid structure, etc.), network-wide or otherwise.
“mining” or simply “mining” refers to a process of validating a block of on-line transactions by a mining node or “miner,” such as for inclusion in a blockchain, for example, via solving a blockchain problem or puzzle, which may qualify the mining node or miner for a reward and/or appropriate fee. As used herein, the terms “mining node” and “miner” may be used interchangeably and refer to a network node capable of solving a blockchain problem or puzzle via one or more cryptographic hashing operations, such as using a proof-of-work-type process or approach. Claimed subject matter is not limited to a particular process or approach, of course. For example, in some instances, a proof-of-stake-type process or approach may be used, in whole or in part, such as employing an escrow account for a particular miner and/or levying against disincentives to prevent or lessen improper miner behavior.
[0099] . . . Thus, in some instances, processor 520 may facilitate and/or support, such as via a communication interface 530, for example, communicating electronically with a plurality of nodes on a network regarding a validation of a block of on-line transactions for a blockchain, at least some of the plurality of nodes comprising at least one of the following: a full node; a lightweight node; or any combination thereof, one or more communications of the communicating electronically occurring, at least in part, through use of trusted computational capabilities of the at least some of the plurality of nodes, such as to implement operation 402 of FIG. 4, at least in part. In addition, in at least one implementation, processor 520 may facilitate and/or support, for example, qualifying the at least some of the plurality of nodes for a reward based, at least in part, on the validation of the block of on-line transactions, such as to implement operation 404 of FIG. 4, at least in part.
	KARAME discloses a system of light clients and full nodes on a blockchain network, where the full node, maintaining and hosting the fully copy of the blockchain, executes transactions for the light client first and second systems (“transaction forward service”), where the full node verifies transactions based on exchange of transaction data corresponding to public keys on the blockchain and signed acknowledgments affirmative responses from the light client first or second systems.  In this way, the full node performs the step of accepting . . .the notary request and determining that each affirmative response comprises a confirmation . . . that the public key was approved by the first system.  
plurality of witness systems capable of validating transactions and making hash calculations without storing and maintaining a full copy of the blockchain ledger.  The MSP is analogous to the recited notary system in that it “may broadcast a plurality of on-line transactions to be validated by applicable (e.g., active, etc.) mining nodes.”  KARAME at 0041.  These “transactions may, for example, be multicast to a select set of miners in a specific mining pool.”  KARAME at 0053.  The plurality of light client nodes act as the witness systems in validating the transactions broadcast to them by the MSP.  The plurality of nodes generate the block to be published; “mining” or simply “mining” refers to a process of validating a block of on-line transactions by a mining node or “miner,” such as for inclusion in a blockchain.”  KARAME at 0015.
	It would be obvious to a person having ordinary skill in the before the effective filing date of the present invention to modify the transaction approval between the full node and client of KARAME, where there a plurality of validating nodes to approve the transaction as in GLEICHAUF I, such that the full node of KARAME would utilize a plurality of nodes to validate the transaction and generate and publish the block.  This combination yields a predictable result because a person having ordinary skill in the before the effective filing date of the present invention would expect transaction service of KARAME to result in broadcasting a transaction to be validated by a plurality of nodes, to be included in a generated block of valid transactions, to be published in the blockchain.
	However, neither KARAME nor GLEICHAUF I explicitly disclose: at (1.03) determining . . . based, at least in part, on the transaction amount.
	FORZLEY discloses these elements, namely:
determining, by the notary system, a required number of affirmative responses from a responding witness system of the plurality of witness systems based, at least in part, on the transaction amount;
FIG. 3 shows details of an example of level 1 verification 301 according to one embodiment of the invention. The level 1 verification starts with verification of the data input by an applicant (payer or payee) 302. . . . The results of the check may raise flags 303 caused by results that meet predefined or dynamic criteria or exceed predefined or dynamic thresholds. . . . Once it is determined that this is a business transaction 314 then the value of the transaction will be evaluated against a threshold 320, for example $2,500. The exact limit may be chosen for business reasons by the payment processor or to ensure compliance with relevant government AML, KYC, and other regulations. If the transaction amount is less than the limit then level 1 verification is completed 319. If the amount exceeds the threshold 320, then level 2 verification is required.
FORZLEY at 0032.
The payment processor may initiate the transactions immediately or may also delay payment until certain criteria have been met such as receiving payment from the payer, making payment on a specified date, when the total amount to be transferred exceeds a certain amount, or any other criteria set by the payer or the payment processor. . . . Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.
FORZLEY at 0041-42.
	FORZLEY is analogous art to KARAME and GLEICHAUF I as it involves “verifying success on the crypto-currency block chain.”  FORZLEY at 0044.
	FORZLEY discloses that factors such as transaction amount, and comparing that transaction amount against a minimum or maximum threshold, can determine the degree of verification required when authenticating a transaction.  In other words, FORZLEY discloses setting rules related to a transaction amount; the rule is, the higher the transaction amount, the higher degree of verification is required.  
determined . . . based, at least in part, on the transaction amount, as in FORZLEY.  This combination yields a predictable result because a person having ordinary skill in the before the effective filing date of the present invention would expect the transaction service of KARAME with the validating nodes of REB, to vary the consensus requirement according to transaction amount, where the system of GLEICHAUF I is able “[t]o select transactions for a block, any suitable priority metric (e.g., age, size, fees, reward, etc.).”  GLEICHAUF I at 0053.  Therefore independent claims 1 and 17 are rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY.
EXAMINER’S NOTE: Preamble and Intended Use MPEP 2111.02.II
	The preambles of claims 1 and 17 recite that the first system, second system, and plurality of witness systems can neither host nor maintain the distributed ledger.  This language describes the intended use of the first system, second system, and plurality of witness systems to neither host nor maintain the distributed ledger.  The positively recited claims following the preamble recite a computer-implemented method (claim 1) and apparatus (claim 17) performing steps by the notary system.  Language in the preamble that describes no more than intended use—and connote no structural or functional requirement on the claimed device—cannot receive patentable weight.  See MPEP 2111.02.II  (“Preamble Statements Reciting Purpose or Intended Use”) (“If the body of a claim fully and intrinsically sets forth all of the limitations of the 
	This interpretation applies to the preamble of independent claim 1 as emphasized:
		a plurality of notary systems configured to exclusively host and maintain a distributed ledger on a verified network, a first system, a second system, and a plurality of witness systems,
		 wherein the first system is a sending system for a transaction, wherein the second system is a receiving system for the transaction, and wherein the first system, the second system, and the plurality of witness systems can neither host nor maintain the distributed ledger, 
		wherein the first system is configured to send transaction data associated with the transaction to the second system, wherein the transaction data consists of a transaction amount and a public encryption key that corresponds to a private encryption key that is exclusively maintained by the first system, 
		and wherein the second system is configured to generate a notary request comprising the transaction data, 

Claim 1 (preamble).  The method claim itself does not positively recite any steps performed by the first system, the second system, or the plurality of witness systems.  None of the recited steps in the preamble affect the structure or function of the claimed notary system: The recited first system of the preamble performs no steps in the subsequent limitations.  The notary system performs a determining step at (1.04) and this step involves only receiving data in the form of affirmative responses from a responding witness system.  The recitation to a to a private encryption key that is exclusively maintained by the first system similarly has no patentable weight such that the scope of the subsequent claims do not include a first system described in the preamble.  The recitation to wherein the first system, the second system, and the plurality of witness systems can neither host nor maintain the distributed ledger has no patentable weight because the subsequent claims are performed by the notary system, which receives data from the second system and witness systems, but cannot also claim their structure, in the form of those systems can neither host nor maintain the distributed ledger. 
	This interpretation applies to the preamble of apparatus claim 17 as emphasized:
		A system for authorizing transactions in a decentralized blockchain network comprising 
		a plurality of notary systems configured to exclusively host and maintain a distributed ledger and a first system, a second system, and a plurality of witness systems,
		 wherein the first system is a sending system for a transaction, wherein the second system is a receiving system for the transaction, and wherein the first system, the second system, and the plurality of witness systems can neither host nor maintain the distributed ledger, 
		wherein the first system is configured to send transaction data associated with the transaction to the second system, wherein the transaction data comprises a transaction amount and a public encryption key that corresponds to a private encryption key that is exclusively maintained by the first system, 
		and wherein the second system generates a notary request comprising the transaction data, 
		wherein a notary system of the plurality of notary systems comprises at least one processor configured to: 

Claim 17 (preamble).  The claimed apparatus is the notary system.  The subsequent claims are commensurate scope to those of independent claim 1. (i) The notary system is a claimed as a structure which performs positively recited functions with each of the second system and plurality of witness systems; thus their description in the preamble effectively limits the subsequent limitations.  However, this is not true for the recitations to the first system because the claimed apparatus performs no functions with the first system.  The fact that a witness system first system does not import any description from the preamble into the claims because the function has no affect on the claimed apparatus.
	In view of the practice of compact prosecution, Examiner has conducted the 35 U.S.C. 103 rejection while considering all elements of the preamble, notwithstanding any claim interpretation issues.  See MPEP 2173.06.  This is notice that Examiner does not interpret the identified sections of the preamble as affecting or narrowing the scope of the subsequent claim limitations; i.e. have patentable weight.

a
	Regarding claims 9 and 18, KARAME discloses: The computer-implemented method of claim 11, wherein the additional data comprises at least one of the following: 
9.1		an account identifier of the second system, a public encryption key of the second system, a starting account balance of the second system, an ending account balance of the second system, or any combination thereof. 
KARAME at 0020-21 (disclosing the full node notary system as receiving the required number of affirmative responses as receiving the “signed acknowledgments,” where “In the first message or with the first signed acknowledgment, the light client LC also specifies its public key.”).  That the light client transmits the account balance, resulting in a beginning and ending account balance, is reflected in the transaction cost paid by the light client for the transaction forwarding service of the full node.  See REFA at 0015, 0017 (cited at claim 11 from which claim 9 depends, below).  Therefore claims 9 and 18 are rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY.


11.01		wherein the notary request further comprises additional data associated with the second system, bundled with the transaction data by the second system.
[0015] Further, the light clients LC preferably send their IP address, and attach some amount of the blockchain's internal currency. This amount is added to the client's contract-internal balance stored in the blockchain. In addition, the light clients LC can have the option to specify some servers of the full nodes FN that they want to connect to. 
[0017] . . . The signed acknowledgements also can be used define and indicate the amount of the blockchain's currency that the client is willing to pay to the full node FN for the transaction forwarding service. Full nodes FN present such acknowledgments as a receipt to the smart contract SC to claim its reward for providing their computational processing, and the defined amount of currency is subtracted from the clients' balances, and added to the full nodes' balances.
Therefore claim 11 is rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY.

	Regarding claim 12, KARAME discloses:  the computer-implemented method of claim 11, wherein each affirmative response received by the notary system further comprises data including at least one of:
12.01		 a key, a timestamp, a transaction amount associated with the transaction data, or any combination thereof.
[0024] The above steps can be repeated with the counters in the acknowledgements indicating a number of transactions for which the full node FN should receive value. The hashing results in a timestamped history of the data sent. In other embodiments, other fair exchange protocols ensuring a fair exchange could be applied as well so long as the protocol provides that a reward, such as money, for example, will be delivered if the content is delivered.
See REFA at 0021 (disclosing the recited key and transaction amount) (“The light client LC signs the blockchain address of the full node FN, the counter, and the hash value h.sub.1 with its private key (priv LC). This is referred to herein as a signed acknowledgement. In the first message or with the first signed acknowledgment, the light client LC also specifies its public key (pub_LC).”).  Therefore claim 12 is rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY

	Regarding claim 13, KARAME discloses:
13.01	 	the transaction data is cryptographically integrated into the at least one block.
[0023] Thereafter, the light client LC computes the hash h.sub.2 as a hash of the previous hash h.sub.1 concatenated with the next piece of data. As before, the full node FN checks that the public key (pub_LC) corresponds to the client's blockchain address, the signature (sig.sub.priv.sub._.sub.LC(a_FN, 2, h.sub.2) is valid, the hash value h.sub.2 in the signed acknowledgement is the hash of the previous hash h.sub.1 concatenated with the most recent data sent, and that the value of the counter is correct before sending the next piece of data with a further subsequent counter value.
Claim Interpretation: The recitation to transaction data here does not clearly invoke the recited transaction data of independent claim 1 because that transaction data is recited as transmitted from the notary system to the witness systems.  How could this transaction data be both cryptographically integrated into a block and transmitted at the same time?  Examiner interprets this as the notary system accessing data in the blockchain corresponding to the public key contained within the transmitted transaction data.  Therefore claim 13 is rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY.

 the cryptographic integration is based on at least one hash function.
REFA at 0023 (disclosing the “hash value” in the signed acknowledgement.”). Therefore claim 14 is rendered obvious by KARAME in view of GLEICHAUF I and further in view of FORZLEY.

	Regarding claim 15, GLEICHAUF I discloses:
15.01		the [system] receives a fee in response to publishing the at least one block to the blockchain network
[0044] (“Having "won the lottery" (e.g., solved a blockchain puzzle, etc.) and once a consensus, network-wide or otherwise, with respect to adding a verified block to blockchain 312 has been reached, such as using one or more appropriate techniques (e.g., nodes agreeing that structure of block 306 is syntactically valid, coinbase generation transaction is correct, etc.), which may depend on a blockchain, process, MSP, mining node, etc., a reward and/or fee may be conferred upon a winning miner.
	GLEICHAUF II discloses that the node or system, in this case the notary system, is rewarded with a fee for successfully mining a block.  Where the receipt of a reward for mining a block involves publishing and adding a block to the blockchain, GLEICHAUF II discloses the reward with respect to the step of generating and adding a block, independent claim 1.  Therefore claim 15 is rendered obvious by KARAME in view of GLEICHAUF II and further in view of FORZLEY .

	Regarding claim 16, GLEICHAUF I discloses:
16.01		the subset of responsive witness systems receives a fee in response to publishing the at least one block to the blockchain network

	GLEICHAUF II discloses nodes analogous to the witness systems, which serve as a “pool of miners” to verify consensus on the blockchain.  GLEICHAUF discloses the transfer of a reward to a witness system through the inclusion of the reward in the hash of the generated block.  Therefore claim 16 is rendered obvious by KARAME in view of GLEICHAUF II and further in view of FORZLEY.

	Regarding claim 21 GLEICHAUF I discloses:
		 The computer-implemented method of claim 1, wherein
21.01		 at least one of the plurality of witness systems comprises a smart phone.
[0071] In the context of the present disclosure, the term “network device” refers to any device capable of communicating via and/or as part of a network and may comprise a computing device. . . . Network devices capable of operating as a server device, a client device and/or otherwise, may include, as examples, dedicated rack-mounted servers, desktop computers, laptop computers, set top boxes, tablets, netbooks, smart phones, wearable devices, integrated devices combining two or more features of the foregoing devices, and/or the like, or any combination thereof.
Therefore claim 21 is rendered obvious by KARAME in view of GLEICHAUF I in view of FORZLEY and further in view of SMITH.

s 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over KARAME in view of GLEICHAUF I, in view of FORZLEY, and further in view of U.S. Pre-Grant Publication US 2019/0251007 A1 (hereinafter “MACBROUGH”).

	Regarding claim 3, KARAME discloses:
		The computer-implemented method of claim 2, wherein
3.01		the notary system is randomly selected from the plurality of notary systems, and wherein the notary system is not a notary system that last published a block to the blockchain network.
KARAME at 0018-19 (disclosing with respect to “Assignment” that “One specific approach is to assign a pseudorandom id to both full nodes FN and clients LC when they register at the smart contract SC . . . there are smart contracts which can provide random number generators.”); KARAME at 0026-27 (disclosing the pseudo-random ID assigned at the full node such that “The light client LC gets assigned a pseudorandom id. The value associated with the transaction is added to the light client's balance. The servers field is set to indicate which full nodes FN are eligible to execute the contract (for example, based on particular, preferred servers of the light client LC, previously used servers or a pseudorandom id) and the following field for the light client is created: counters (address=>int), where each value is initially set to zero.”).
	The combination of KARAME in view of GLEICHAUF I in view of FORZLEY do not explicitly disclose: and wherein the notary service is not a notary service that last published a block to the blockchain network.
	However, MACBROUGH discloses:
the [validating server] is randomly selected from the plurality of [validating servers], and wherein the [validating server] is not a [validating server] that last published a block to the blockchain network.
[0059-60] The computing system may query a random oracle. The random oracle may return a value from the sample space that includes the binary values 0 and 1. The random oracle may return 0 with 50% probability and 1 with 50% probability upon being queried. The binary value returned to the computing system by the random oracle may be stored by the computing system as a random oracle value. . . . If the one binary value included in the set of values is the same binary value as the random oracle value, the computing system may broadcast a finish indication including the random oracle value. The computing system may then increase the round number, for example, by 1 to indicate a next round, and broadcast an initialization indication with the estimate value, which may have been updated, or may be the same as the previously broadcast estimate value. The computing system may then begin repeating the steps taken after the broadcast of the initialization indication.
	MACBROUGH discloses a computing system for an open network, such as Ripple, which uses a validation network to update a blockchain that serves as a decentralized database.  The validation network here is analogous to that of the validation network servers disclosed by KARAME and GLEICHAUF I.  MACBROUGH discloses the use of a random oracle to initiate a view change between validation servers; .i.e. initiate a change of validation servers by random selection where the next validation server cannot be the same as the previous validation server.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction service of KARAME in view of GLEICHAUF I in view of FORZLEY, to include the use of a random oracle to initiate a view change .  Therefore claim 3 is rendered obvious by KARAME in view of GLEICHAUF I in view of FORZLEY and in further view of MACBROUGH.

notary system of independent claim 1 as invoked at claim 4, below: The computer-implemented method of claim 2, 
4.01		wherein the notary system is selected by determining whether the notary system is managing a current number of transactions that is less than a maximum allowable number of transactions.
	However, the combination of KARAME in view of GLEICHAUF I in further view of FORZLEY does not explicitly disclose: the notary service is selected by determining whether the notary service is managing a current number of transactions that is less than a maximum allowable number of transactions.
	 MACBROUGH discloses these steps as implemented by its validating server:
4.01		the [validating server] is selected by determining whether the [validating server] is managing a current number of transactions that is less than a maximum allowable number of transactions.
[0077] The open network client 110 of the node computing device 100 may maintain a set of essential subsets for the node computing device 100, such that [each unique node list (UNL) contains a corresponding essential subset], where E may be an essential subset. Each essential subset may include some number of node computing devices from the UNL for the node computing device 100, and the same node computing device may be in more than one essential subset. For example, the set of essential subsets for the node computing device 100 may have three essential subsets, the essentials subsets 230, 240, and 250. . . .  For the essential subset 250, n=5, t may be set to 1, and q may be set to 4. ts may represent the maximum allowed number of actively Byzantine node computing devices in an essential subset S for guaranteeing safety while qs may represent the number of correct node computing devices S for guaranteeing liveness.
	Claim 4 of the present application recites the notary system of claims 1 and 2, where the notary system, which is one notary system among a plurality of participant systems, is selected based on a defined maximum allowable number of transactions a notary system is managing.  notary system may not be selected if that notary system is managing the maximum allowable number of transactions.  Claim 4 does not positively recite how a notary system is selected based on this criteria, e.g., claim 4 does not recite a specific criteria for selecting a notary system.
	However, it would be obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention, to not select the notary system of independent claim 1, as disclosed by KARAME in view of GLEICHAUF I in further view of FORZLEY, if that notary system is managing the maximum allowable number of transactions.  This is because a node, or collection of nodes that form a notary system, cannot validate a transaction if that system were at its maximum capacity in receiving and transmitting client requests for transactions.
	MACBROUGH discloses a system where a maximum allowable number of nodes is a criteria for selecting a validating server among a subset of validating servers associated with a unique node list.  The disclosure of MACBROUGH with respect to a selection criteria for a validating server, requires that there is maximum number of unresponsive nodes, beyond which the consensus protocol with the validation server will fail.  In the language of the present application, MACBROUGH discloses that there is a maximum number of witness systems that can be unresponsive in order to allow the notary system to effectively validate the transaction.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the validating server cannot be selected by the requesting node because the nodes involved in the system are unresponsive, or the nodes of the notary system are unresponsive because they are at a maximum allowable number of transactions (from a second system); the result is the same.  Therefore claim 4 is rendered obvious by .

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KARAME in view of GLEICHAUF I in view of FORZLEY and further in view of U.S. Pre-Grant Publication US 20180337769 A1 (hereinafter “GLEICHAUF ‘769”).

	Regarding claim 5, KARAME in view of GLEICHAUF I in view of FORZLEY discloses as at independent claim 1:
		The computer-implemented method of claim 2, wherein the notary system is selected by 
5.01		 determining that a bid accompanying the acceptance of the notary system is lower than another bid accompanying another acceptance of another notary system of the plurality of notary systems.
	The combination of KARAME in view of GLEICHAUF I in view of FORZLEY does not disclose:
 		determining that a bid accompanying the acceptance of the notary system is lower than another bid accompanying another acceptance of the notary system of the plurality of notary systems.
	However, GLEICHAUF ‘769 discloses:
5.01	 	determining that a bid accompanying the acceptance of the [system] is lower than another bid accompanying another acceptance of another [system] of the plurality of [systems].

GLEICHAUF ‘769 at 0086 (disclosing that client nodes, such as the second system, solicit bids from validating nodes as part of a blockchain network implemented to provision IoT services).
	Claim 5 recites steps for the proposing second system, of the first system to second system transaction of the independent claim, to select the notary system based on receiving bids of acceptance from a plurality of notary systems, and accepting the lowest bid.  This recitation is understood as the second system accepting the lowest bid from the notary systems which bid on the request of the second system for notary services.
	GLEICHAUF ‘769 discloses such a system where client nodes, such as the second system, solicit bids from validating nodes as part of a blockchain network implemented to provision IoT services.  GLEICHAUF ‘769 disclose both the case that a reverse auction, of the lowest bid being accepted by the client, or a traditional auction where the server accepts the highest bid from the client.  Regardless, it would be obvious to a person having ordinary skill in the art to modify the transaction service and validating nodes of claims 1 and 2 as disclosed by KARAME in view of GLEICHAUF I in view of FORZLEY, to the solicit bids from validating nodes as in GLEICHAUF ‘769, to arrive at the invention of the present application.  Therefore 

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Publications
BAIRD WO 2018089815 A1 
[1095] In some instances, a distributed database (e.g., shown and described with respect to FIG. 1) can allow the handling of "proxy transactions". In some instances, such proxy transactions can be performed by a member of the distributed database (e.g., a compute device having an instance of at least a portion of the distributed database) on behalf of a non- member of the distributed database (e.g., a compute device not having an instance of the distributed database), a member of the distributed database with less than full rights (e.g., has read but not write rights, does not factor into consensus decisions, etc.), and/or the like. For example, suppose Alice would like to submit a transaction TR to the distributed database, but she is not a full member of the distributed database (e.g., Alice is not a member or has limited rights). Suppose that Bob is a full member and has full rights in the distributed database. In that case, Alice can send transaction TR to Bob, and Bob can submit TR to the network to affect the distributed database. In some instances, Alice can digitally sign TR. In some instances, TR can include, for example, a payment to Bob (e.g., a fee for his service of submitting TR to the distributed database). In some instances, Alice can communicate TR to Bob over an anonymizing network, such as the TOR onion routing network, so that neither Bob nor other observers will be able to determine that TR came from Alice.
Non-Patent Literature
Gruber, Damian & Li, Wenting & Karame, Ghassan. (2018). Unifying Lightweight Blockchain Client Implementations. Workshop on Decentralized IoT Security and Standards (DISS) 2018.  Available via researchgate.net linking to https://www.ndss-symposium.org/wp-content/uploads/2018/07/diss2018_10_Gruber_paper.pdf


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685